Citation Nr: 1829166	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service-connection claim for pseudofolliculitis barbae (PFB). 

2.  Whether new and material evidence has been received to reopen a service-connection claim for bilateral pes planus.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a kidney disorder, characterized as infections. 

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to August 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA treatment records

Upon review of the file, it appears that the VA treatment records are incomplete.  

Currently of record are the following VA treatment reports:

* From the Tuscaloosa VAMC-VA psychiatry notes dated from October 1997 to September 1998;

* From the Birmingham VAMC-VA Mental Health Group Notes dated from August 2001 to July 2002; an August 2009 Mental Health Note; VA Outpatient Notes dated from August 2009 to May 2010; and records of ongoing care from July 2015 to October 2017.

On his November 2009 claim, the Veteran indicated he received treatment for each of his claimed conditions-to include PFB, foot conditions, mental health conditions, hypertension, and his claimed kidney disorder-at the VAMC in Birmingham, Alabama.  Although the VA treatment reports on file do show continued treatment for mental health, foot pain and hypertension, they do not include records of treatment for PFB or a kidney disability.

The March 2012 Statement of the Case indicates that VA treatment records from the Birmingham VAMC dated from October 2, 1998 to February 27, 2012 were electronically reviewed.  While some of these records appear to be associated with the file, it does not appear that all records of treatment are currently available in the file for review.  Indeed, the record contains no VA treatment record dated prior to August 2001 from the Birmingham VAMC.  In addition, for the time-period from August 2001 to February 2012, only records dated from August 2001 to July 2002, and from August 2009 to May 2010 are in the file.  

A five-year gap in treatment records also exists, dating from May 2010 to July 2015.  

Because the Veteran has asserted he has received treatment from VA for each of his claimed disabilities, and there appear to be large gaps in time for which VA treatment records were either reviewed by the AOJ and not associated with the file (i.e. from October 1998 to February 2012), or were simply never obtained, remand is necessary so that the AOJ can associate with the Veteran's file all available records of VA care.  

VA Hypertension Examination

With respect to the Veteran's hypertension claim, service treatment records note that the Veteran experienced high blood pressure during service. See a June 21, 1971 Report of Medical History (indicating the presence of high blood pressure four months earlier).  VA treatment records show that the Veteran has a diagnosis of hypertension. The Veteran has not been afforded a VA examination to ascertain whether his current hypertension is related to his period of active duty service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA care from any facility the Veteran has sought treatment, and associate them with the Veteran's file.  In particular, the AOJ should obtain records from the Birmingham VAMC dated from October 1998 to the present.  

2. Schedule the Veteran for a VA hypertension examination with a qualified examiner.  The entire claims file should be sent to, and reviewed by the VA examiner.  The examiner should take a history from the Veteran as to the progression of the Veteran's hypertension, and upon review of the file, interview and examination of the Veteran, provide a response to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had onset in, or is otherwise related to the Veteran's period of active duty service?  

In providing a response, please consider and comment upon the June 21, 1971 in-service Report of Medical History noting that that the Veteran experienced high blood pressure four months earlier.  All opinions must be accompanied by a medical or rationale.

3. Then, readjudicate all issues on appeal.  If any benefit 
sought on appeal remains denied, send the Veteran and his representative a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





